Exhibit 10.1

 

RESTRICTED STOCK UNIT
AWARD AGREEMENT
Under the
Cars.com Inc.
Omnibus Incentive Compensation Plan

This Award Agreement governs the grant of Restricted Stock Units (referred to
herein as “Stock Units”) to the employee (the “Employee”) designated in the
Notice of Grant dated coincident with this Award Agreement. The Stock Units are
granted under, and are subject to, the Cars.com Inc. (the “Company”) Omnibus
Incentive Compensation Plan, as amended (the “Plan”). Terms used herein that are
defined in the Plan shall have the meaning ascribed to them in the Plan or, to
the extent applicable, the Notice of Grant. If there is any inconsistency
between this Award Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.

1.Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Notice of Grant governing the grant, and (iii) this Award Agreement,
the Company has granted to the Employee the number of Stock Units set forth on
the applicable Notice of Grant. Each vested Stock Unit shall entitle the
Employee to receive from the Company one share of the Company’s common stock
(“Common Stock”) upon the earliest of the Employee’s termination of employment
(but only to the extent provided in Section 14), a Change in Control (but only
to the extent provided in Section 13) or the Vesting Date, as defined below. The
Employee shall not be entitled to receive any shares of Common Stock with
respect to unvested Stock Units, and the Employee shall have no further rights
with regard to a Stock Unit once the underlying share of Common Stock has been
delivered with respect to that Stock Unit.

2. Vesting Schedule. Subject to the special vesting rules set forth in Sections
6, 13 and 14, the Stock Units shall vest in accordance with the Vesting Schedule
specified in the Notice of Grant to the extent that the Employee is continuously
employed by the Company or its Subsidiaries until the vesting date (“Vesting
Date”) and has not terminated employment on or before such date. An Employee
will not be treated as remaining in continuous employment if the Employee’s
employer ceases to be a Subsidiary of the Company.

3.No Dividend Equivalents. No dividend equivalents shall be paid to the Employee
with regard to the Stock Units.

4.Delivery of Shares. The Company shall deliver to the Employee a certificate or
certificates, or at the election of the Company make an appropriate book-entry,
for the number of shares of Common Stock equal to the number of vested Stock
Units as soon as administratively practicable (but always by the 30th day) after
the earliest of the Employee’s termination of employment (but only to the extent
provided in Section 14), a Change in Control (but only to the extent provided in
Section 13) or the Vesting Date. The Employee shall not be entitled to receive
any shares of Common Stock with respect to unvested Stock Units, and the
Employee shall have no further rights with regard to a Stock Unit once the
underlying share of Common Stock has been delivered with respect to that Stock
Unit.

 

--------------------------------------------------------------------------------

 

5.Cancellation of Stock Units.

(a)Termination of Employment. Subject to Sections 6, 13 and 14, all Stock Units
granted to the Employee that have not vested as of the date of the Employee’s
termination of employment shall automatically be cancelled upon the Employee’s
termination of employment. Unvested Stock Units shall also be cancelled in
connection with an event that results in the Employee’s employer ceasing to be a
Subsidiary of the Company.

(b)Forfeiture of Stock Units/Recovery of Common Stock. Pursuant to any
recoupment policy the Company establishes, the Company may forfeit an Employee’s
Stock Units or recover shares of Common Stock issued in connection with a Stock
Unit. In addition, the Company may assert any other remedies that may be
available to the Company, including, without limitation, those available under
Section 304 of the Sarbanes-Oxley Act of 2002.

6.Death and Disability. In lieu of the Vesting Schedule set forth in the Notice
of Grant, in the event that the Employee’s employment terminates on or prior to
the Stock Unit Lapse Date by reason of death or permanent disability (as
determined under the Company’s Long Term Disability Plan), the Employee (or in
the case of the Employee’s death, the Employee’s estate or designated
beneficiary) shall become vested in a number of Stock Units equal to the product
of (i) the total number of Stock Units in which the Employee would have become
vested upon the Stock Unit Lapse Date had the Employee’s employment not
terminated, and (ii) a fraction, the numerator of which shall be the number of
full calendar months between the Grant Date and the date that employment
terminated, and the denominator of which shall be the number of full calendar
months from the Grant Date to the Stock Unit Lapse Date; provided such number of
Stock Units so vested shall be reduced by the number of Stock Units that had
previously become vested.

7.Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

8.Rights as a Shareholder. The Employee shall have no rights as a shareholder by
reason of the Stock Units.

9.Discretionary Plan; Employment. The Plan is discretionary in nature and may be
suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted, the number of Stock Units and the Vesting Dates, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan shall
not create a right to further employment with the Employee’s employer and shall
not interfere with the ability of the Employee’s employer to terminate the
Employee’s employment relationship at any time with or without cause; (d) the
Employee’s participation in the Plan is voluntary; (e) the Stock Units are not
part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or

2

 

--------------------------------------------------------------------------------

 

retirement benefits, or similar payments; and (f) the future value of the Stock
Units is unknown and cannot be predicted with certainty.

10.Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into this Award Agreement, and this Award Agreement is
subject in all respects to the provisions of the Plan, including without
limitation the authority of the Committee in its sole discretion to adjust
awards and to make interpretations and other determinations with respect to all
matters relating to the applicable Notice of Grant, Award Agreements, the Plan
and awards made pursuant thereto. This Award Agreement shall apply to the grant
of Stock Units made to the Employee on the date hereof and shall not apply to
any future grants of Stock Units made to the Employee.

11.Notices. Notices hereunder shall be in writing and if to the Company shall be
addressed to the Secretary of the Company at 300 S Riverside Plaza, Suite 1000,
Chicago, Illinois 60606, and, if to the Employee, shall be addressed to the
Employee at his or her address as it appears on the Company’s records.

12.Successors and Assigns. The applicable Notice of Grant and Award Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Company and, to the extent provided in Section 6 hereof, to the estate or
designated beneficiary of the Employee.

13.Change in Control Provisions.

Notwithstanding anything to the contrary in this Award Agreement, the following
provisions shall apply to all Stock Units granted under the Notice of Grant.

(a)Definitions.

As a modification to the definition set forth in Article 15 of the Plan and as
used in this Award Agreement, a “Change in Control” shall mean the first to
occur of the following:

(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

(ii)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or

3

 

--------------------------------------------------------------------------------

 

nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b)Acceleration Provisions. (i) In the event of the occurrence of a Change in
Control in which the Stock Units are not continued or assumed (i.e., the Stock
Units are not equitably converted into, or substituted for, a right to receive
cash and/or equity of a successor entity or its affiliate), the Stock Units that
have not been cancelled or paid out shall become fully vested. The vested Stock
Units shall be paid out to the Employee as soon as administratively practicable
on or following the effective date of the Change in Control (but in no event
later than 30 days after such event); provided that the Change in Control also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A, and such payout will not result in
additional taxes under Section 409A. Otherwise, the vested Stock Units shall be
paid out as soon as administratively practicable after the earlier of the
Employee’s termination of employment or

4

 

--------------------------------------------------------------------------------

 

the applicable Vesting Date for such Stock Units (but in no event later than 30
days after such events).

(ii)In the event of the occurrence of a Change in Control in which the Stock
Units are continued or assumed (i.e., the Stock Units are equitably converted
into, or substituted for, a right to receive cash and/or equity of a successor
entity or its affiliate), the Stock Units shall not vest upon the Change in
Control, provided that the Stock Units that are not subsequently vested and paid
under the other provisions of this Award shall become fully vested in the event
that the Employee has a “qualifying termination of employment” within two years
following the date of the Change in Control. In the event of the occurrence of a
Change in Control in which the Stock Units are continued or assumed, vested
Stock Units shall be paid out as soon as administratively practicable after the
earlier of the Employee’s termination of employment or the applicable Vesting
Date for such Stock Units (but in no event later than 30 days after such
events).

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee is
otherwise entitled to severance benefits under a severance plan or arrangement.
For this purpose, “Cause” shall mean:

 

•

any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

•

unreasonable and persistent neglect or refusal by the Employee to perform his or
her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company;

 

•

or conviction, including a plea of guilty or of nolo contendere, of the Employee
of a securities law violation or a felony.

(iii)If in connection with a Change in Control, the Stock Units are assumed
(i.e., the Stock Units are equitably converted into, or substituted for, a right
to receive cash and/or equity of a successor entity or its affiliate), the Stock
Units shall refer to the right to receive such cash and/or equity. An assumption
of this Stock Unit award must satisfy the following requirements:

 

•

The converted or substituted award must be a right to receive an amount of cash
and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

 

•

Any equity payable in connection with a converted or substituted award must be
publicly traded equity securities of the Company, a successor company or their
direct or indirect parent company, and such equity issuable with respect to a
converted or substituted award must be covered by a registration statement filed
with the Securities Exchange Commission that permits the immediate sale of such
shares on a national exchange;

5

 

--------------------------------------------------------------------------------

 

 

•

The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

 

•

The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

 

•

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

(c)Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

14.Employment or Similar Agreements. The provisions of Sections 1, 2, 4, 5, 6
and 13 of this Award Agreement shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits plan or agreement
or similar plan or agreement with the Company and contains specific provisions
applying to Plan awards in the case of any change in control or similar event or
termination of employment, and if there is any conflict between the terms of
such employment agreement, termination benefits plan or agreement or similar
plan or agreement and the terms of Sections 1, 2, 4, 5, 6 and 13, the employment
agreement, termination benefits plan or agreement or similar plan or agreement
shall control.

15.Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.

16.Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Illinois and agree that such litigation shall be conducted in
the courts of Cook County, Illinois or the federal courts of the United States
for the Northern District of Illinois.

17.Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be

6

 

--------------------------------------------------------------------------------

 

interpreted and administered in accordance with that intent (e.g., the
definition of “termination of employment” (or similar term used herein) shall
have the meaning ascribed to “separation from service” under Section 409A). If
any provision of this Award Agreement would otherwise conflict with or frustrate
this intent, the provision shall not apply. Notwithstanding any provision in
this Award Agreement to the contrary and solely to the extent required by
Section 409A, if the Employee is a “specified employee” within the meaning of
Code Section 409A and if delivery of shares is being made in connection with the
Employee’s separation from service other than by reason of the Employee’s death,
delivery of the shares shall be delayed until six months and one day after the
Employee’s separation from service with the Company (or, if earlier than the end
of the six-month period, the date of the Employee’s death). The Company shall
not be responsible or liable for the consequences of any failure of the Award to
avoid taxation under Section 409A.

7

 